DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/18/22 have been fully considered but they are not persuasive.
As a preliminary statement, and to avoid unnecessary back-and-forth, the Examiner points out that Applicant’s originally presented and examined claims are drawn towards “an attachment mechanism”. Applicant is attempting to incorporate parts of other structures, which are not part of the attachment mechanism (e.g. two elements which are connected through the attachment mechanism) into the language of the claims. However, these cannot be positively claimed parts of the already-examined and originally presented “attachment mechanism”. They are accordingly not given patentable weight with relation to the structure of the claimed invention. Additionally, claims are given the consideration that the attachment mechanism should be capable of functioning or able to be used in the manners recited, but the prior art need not show these distinct features of the two apparatuses being connected by the claimed attachment mechanism. 
On pages 6-7 regarding prior art rejections, Applicant argues Ashby doesn’t teach an elongate shaft, medical implant, and parts thereof. 

On page 7 Applicant argues the Examiner’s interpretation of Ashby is “inconsistent” with the description of Figure 8b, and if element 120 is the “one or more protrusion”,  there isn’t any element in the same embodiment which would correspond to a “medical implant” to which the composite first part of Ashby (120/160) is configured to be fixedly attached. Applicant argues further that Ashby figure 8b “appears” to show a medical device, plug, connector, and second connector, and doesn’t “explicitly” disclose “a distinct element corresponding to an elongate shaft”, or the medical device being anything other than an integral object. 
The Examiner respectfully points out to the Applicant again that the “medical implant” and “elongate shaft” are not positively claimed. These elements need not be present in the prior art in order to meet all the claim limitations of the claimed “attachment mechanism” 
On page 7 Applicant argues Ashby further does not show the first connector 160 (“the second part”) including a tubular distal portion with an engagement feature having a protrusion which is received within a window in the wall of the medical implant the second part is attached to and being non-releasably engaged with the medical implant as the amended claim requires. Applicant argues further that while port 123 of the first connector 160 does show a window in the wall thereof, the entrance port 123 doesn’t provide a window in the wall of the medical implant to which a protrusion is received so the implant is fixedly attached to and non-releasably engaged with a tubular second part. 
claimed invention is for an “attachment mechanism” and not towards some system which includes the attachment mechanism, implant, and shaft as Applicant appears to be arguing. As long as the attachment mechanism is capable of interfacing with some medical implant and some elongated shaft as is claimed (which is possible since the constructions of each have many possibilities), the prior art meets the language of the claim.
On page 8 Applicant argues, regarding the Examiner’s interpretation of the phrase “configured to”, Applicant argues that the claim accordingly requires the elements to be initially separate (e.g. not integral).
The Examiner respectfully disagrees and again reminds Applicant of the components of the “attachment mechanism” being distinct from any other structure (e.g. an implant, or a shaft). 
On pages 9-10 regarding the prior art rejection to claims 2-3 Applicant argues the Examiner’s use of Rees does not “recite a part made out of metal”, and argues that claim 2 requires specific parts to be made from a first metal material dissimilar from a second metal material. Applicant argues that neither Ashby nor Rees teach that the materials for elements corresponding to a first part and a second part of claim 1 are dissimilar metals. 
The Examiner respectfully disagrees. As before, the medical implant is not positively claimed, and any particular material it might be made of does not affect the claimed invention.
On pages 10-11 Applicant argues further that the Examiner hasn’t provided any motivation for the combination of Ashby and Rees.

On page 11 regarding 103 rejections to claims 13-15 Applicant argues claim 13 isn’t taught by Ashby since they don’t teach the plug extending radially outward from an outer surface of the first connector 160, and thus “does not explicitly teach the consequence of ‘what’ of such a protrusion is received within such a window in a wall of a missing elongate shaft”.
The Examiner respectfully agrees noting Ashby was not relied upon to teach a radially extending protrusion from the first part. Protrusions for allowing connections between parts however, are exceptionally well-known in the art. 
On page 12 Applicant argues the Examiner hasn’t give any specific reason as to why the phrase “configured to” equates to an “intended use”. 
The Examiner respectfully disagrees and believes that this topic has been traversed heavily in this response to arguments. If it is unclear why an “attachment mechanism” for connecting two parts together does not comprise the two parts being connected, the Examiner refers again to the initial paragraph at the beginning of the response to arguments section in which the Examiner has attempted to thoroughly explain it to their best ability.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “elongate shaft” with “wall” and “windows”, and the “medical implant” with “wall” and “windows” which are both a part of the attachment mechanism must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-3 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 is rejected for having new matter, since it has been amended to claim that the “attachment mechanism” comprises “an elongate shaft” with a “wall” having “windows”, and “a medical implant” with “a wall” and “windows”. Applicant’s response dated 07/19/212, pages 9-10, actually indicates that this is not true, and the “elongate shaft” and “medical implant” and parts thereof are actually a part of the medical implant system and not a part of the claimed attachment mechanism. Applicant’s specification also appears to support the fact that these now-recited elements are not actually part of the claimed “attachment mechanism”. This is accordingly new matter. 
Remaining claims are rejected for depending on a claim with new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite for claiming that the “attachment mechanism” comprises “an elongate shaft” with a “wall” having “windows”, and “a medical implant” with “a wall” and “windows” when Applicant’s specification, drawings, and even Applicant’s response dated 07/19/212, pages 9-10, actually indicates that this is not true. The remainder of the application appears to hold the “elongate shaft” and “medical implant” and parts thereof as being distinct elements which are not a part of the claimed attachment mechanism. Clarification is now required.
Remaining claims are rejected for depending on an indefinite claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashby et al. (US 20070282373 A1), hereinafter known as Ashby in view of Castleman et al. (US 7758648 B2) hereinafter known as Castelman.
Regarding claims 1 and 13 Ashby discloses an attachment mechanism portion of a medical implant system (This is stated as an “intended use” of the claimed attachment mechanism (being “for” a medical implant system).  The In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Ashby was considered capable of performing the cited intended use of being “for” a medical implant system.) comprising:
a first part (Annotated Figure 8b) configured to be fixedly attached to a distal end of an elongate shaft of the medical implant system (the Examiner notes that the “medical implant system”, and its elongate shaft’s distal end, are not positively claimed. Accordingly, this is simply an intention of connecting the first part to an elongate shaft of an implant (see explanation of “intended uses” of claims above); and 
a second part (Annotated Figure 8b) configured to be fixedly attached to a proximal end of a medical implant system (the Examiner notes that the “medical implant system” is not positively claimed. Accordingly, this is simply an intention of connecting the attachment mechanism’s second part to the medical implant (see explanation of “intended uses” of claims above). The second part is understood to be capable of being attached to a proximal end of a medical implant system);
wherein a tubular proximal portion of the first part is capable of being received within one or more window in a wall of the elongate shaft so that the first part is fixedly attached to and non-releasably engaged with the elongate shaft (the elongate wall, window, and shaft, etc. are not part of the positively claimed “attachment mechanism”),
wherein a tubular distal portion of the second part includes an engagement feature (Annotated Figure 8b) having one or more protrusions extending radially outward from an outer surface of the tubular distal portion (Annotated Figure 8b), wherein when the protrusion is received within one or more window in a wall of the medical implant, the second part is fixedly attached to and non-releasably engaged with the second part of the medical implant (This is stated as an “intended use” of the engagement feature which the engagement feature is understood capable of achieving, if desired, with a non-releasable attachment means such as a permanent adhesive. See explanation regarding “intended uses” above with the remembrance that the window, wall, medical implant, etc. are not part of the positively claimed “attachment mechanism”),
but is silent with regards to the tubular proximal portion of the first part including an “engagement feature” with a radially-outward extending protrusion for the purpose of engaging with the elongate shaft.


    PNG
    media_image1.png
    534
    813
    media_image1.png
    Greyscale


However, regarding claims 1 and 13 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the attachment mechanism of Ashby so that the tubular proximal portion of the first part were not integral with the elongate shaft but rather had an engagement feature which non-releasably engaged with the shaft since it has been held by the courts that the mere fact that a given structure is integral does not preclude its consisting of various elements, and that constructing a formerly integral structure in various portions involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179 (so that the two parts are engaged by an “engagement feature”). Additionally, it has been held by the courts making an In re  Dulberg, 129 USPQ 348, 349 (CCPA 1961).
Further, see Castelman who teaches that an engagement feature can be a radially outward extending protrusion (Figures 3, 5 item 13).
Regarding claims 2-3 the Ashby Castelman Combination teaches the attachment mechanism of claim 1 substantially as is claimed,
wherein Ashby further discloses the second part is made of a metallic material ([0060]).  As regards the recitation of the medical implant being formed from a dissimilar shape memory alloy material than the second part, the Examiner reminds Applicant that the medical implant is not a positively claimed part of the claimed “attachment mechanism”, and so the medical implant’s material does not have patentable weight.
Regarding claim 11 the Ashby Castelman Combination teaches the attachment mechanism of claim 1 substantially as is claimed,
wherein Ashby further discloses the at least one protrusion is configured to be received within at least one window extending through a wall of the medical implant, and the medical implant includes at least one longitudinally-oriented cut extending distally from the proximal end of the medical implant (the “medical implant” is not a positively claimed part of the claimed “attachment mechanism”, and thus does not have patentable weight).
Regarding claim 14 the Ashby Castelman Combination teaches the attachment mechanism portion of claim 13 substantially as is claimed,
wherein Ashby further discloses the first part and the second part are configured to interlock with each other such that relative axial translation between the first and second parts is prevented when the first part abuts the second part and a first longitudinal lumen of the first part is aligned coaxially with a second longitudinal lumen of the second part (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Ashby discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. See for example, Figure 8a and [0041] which shows the and describes the mechanism being prevented from moving axially relative to one another when the first and second parts are hooked at elements 172/174).
Regarding claim 15 the Ashby Castelman Combination teaches the attachment mechanism portion of claim 13 substantially as is claimed,
wherein Ashby further discloses the first and second parts are configured to interlock with each other such that relative lateral translation between the first and second parts is prevented when the first part abuts the second part, a first longitudinal lumen is aligned coaxially with a second longitudinal lumen, and the release wire is slidably engaged with the first longitudinal lumen and the second longitudinal lumen (this is stated as an “functional limitation” of the tubular proximal portion of the first part which this part is understood capable of doing (see the explanation above). See also Figure 8a and [0041] which describes and shows the mechanism being prevented from lateral translation when the guidewire 178 is connecting the two parts in addition to the elements 172/174.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        02/28/22